

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment (“Amendment”) to the Employment Agreement by and between
NetSol Technologies, Inc. (“Netsol” or the “Company”) and Najeeb Ghauri
(“Executive”), dated January 1, 2007 (the “Employment Agreement”), and amended
effective as of January 1, 2008, is entered into effective January 1, 2010,
other than the specific amendments enumerated in the Amendment, all of the terms
of the Employment Agreement shall remain in the full force and effect, and shall
not be obviated or affected by this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 1.1 of the Employment Agreement is modified to read:


1.1           The Company hereby enters into this Agreement with Executive, and
Executive hereby accepts employment under the terms and conditions set forth in
this Agreement for a period of three years thereafter (the “Employment Period”);
provided, however, that the Employment Period may be terminated earlier as
provided herein.  The Employment Period shall be automatically extended for
additional three-year periods unless either party notifies the other in writing
six months before the end of the term to elect not to so extend the Employment
Period.


Section 3.1 of the Employment Agreement is modified to read:


3.1           The Company shall pay Executive a base salary of Three Hundred
Seventy-Five Thousand Dollars ($375,000) per year (the "Base Salary"), payable
in accordance with the Company policy.  Such salary shall be pro rated for any
partial year of employment on the basis of a 365-day fiscal year.  Executive
will be eligible for bonuses from time to time as determined by the Board.


Section 3.8 of the Amendment to the Employment Agreement is modified to read:


3.8           Executive shall be granted 250,000 shares of common stock pursuant
to the Company’s 2008 Equity Incentive Plan of which 25% shall vest following
each 3 months of service (commencing on January 1, 2010 with initial vesting
occurring on March 31, 2010).


Section 3.9 of the Amendment to the Employment Agreement shall be modified to
read:


 
 

--------------------------------------------------------------------------------

 
 
3.9           Pursuant to the power granted to the board to provide bonuses to
the Executive in section 3.1 of this Agreement, the compensation committee has
authorized the following bonus structure.  The bonus structure contemplates a
bonus being awarded on the basis of a benchmark and accelerators.  A bonus of
One Hundred Thirty Three Thousand Dollars ($133,000) is payable upon achieving
the minimum bonus benchmark of: company-wide revenue of $30,000,000 for the
fiscal year 2009-2010; and, earnings per share of $0.05 (the “Minimum Bonus
Benchmark”).  An additional bonus may be earned if an “accelerator goal” is
achieved.  The bonus is accelerated to a total of Two Hundred Thousand Dollars
($200,000) if revenue of $33,000,000 is attained together with earnings per
share of $0.10.


A new Section 3.10 is added to read:


3.10  A car allowance of $3,000 per month shall be granted to cover car
expenses.  Additionally, the Company shall pay premiums not to exceed $16,600
(or $4,150 quarterly) for life insurance for the Executive.  The policy shall be
owned by the Executive.
 
The Amendment is agreed to on February 8, 2010, and shall become effective as of
the date first written above.


Employee:


By:
/s/Najeeb Ghauri
       
Najeeb Ghauri
               
NetSol Technologies, Inc.
       
 
     
By:
/s/Boo-Ali Siddiqu
 
By:
/s/Patti L.W. McGlasson
 
Boo-Ali Siddiqui
   
Patti L. W. McGlasson
 
Chief Financial Officer
   
Secretary
         
By:
/s/Mark Caton
       
Mark Caton
       
Chairman of
       
Compensation Committee
     



 
 

--------------------------------------------------------------------------------

 